Citation Nr: 1016935	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for service-connected interstitial fibrosis of the 
lung, associated with asbestos exposure, prior to January 10, 
2007.  

2.  Entitlement to an initial disability rating greater than 
30 percent for service-connected interstitial fibrosis of the 
lung, associated with asbestos exposure, from January 10, 
2007 to December 31, 2007.

3.  Entitlement to an initial disability rating greater than 
60 percent for service-connected interstitial fibrosis of the 
lung, associated with asbestos exposure, from January 1, 
2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1961 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which implemented a September 2005 
Board decision that had granted service connection for 
interstitial fibrosis of the lung associated with asbestos 
exposure, assigning an initial disability rating of 10 
percent.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Hartford 
RO in January 2006.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

After the June 2006 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

In September 2007, the Board remanded the Veteran's claim for 
additional procedural and evidentiary development.  As will 
be discussed below, such development has been undertaken.  In 
an April 2009 rating decision, the VA Appeals Management 
Center (AMC) increased the Veteran's interstitial fibrosis of 
the lung disability rating to 30 percent disabling from 
January 10, 2007 to December 31, 2007 and 60 percent 
disabling from January 1, 2008.  The Veteran and his 
representative have indicated continued dissatisfaction with 
this rating in subsequent correspondence.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a Veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  The case is once again before the Board.


FINDINGS OF FACT

1.  A pulmonary function test (PFT) dated November 17, 2006 
demonstrates forced vital capacity (FVC) to be 65-74 percent 
of predicted value.  

2.  The competent medical evidence of record from January 10, 
2007 to December 31, 2007 demonstrates the FVC to be 65 to 74 
percent of predicted value and the diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO) 
(SB) to be 56 to 65 percent of predicted value.

3.  The competent medical evidence of record from January 1, 
2008 demonstrates the FVC to be more than 50 percent of 
predicted value and the DLCO to be 40 percent of predicted 
value.  Additionally, the competent medical evidence of 
record reflects no evidence of a maximum exercise capacity 
less than 15ml/kg/min oxygen consumption with cardio 
respiratory limitation, cor pulmonale, pulmonary hypertension 
or that the Veteran requires oxygen therapy.  

4.  The evidence does not show that the Veteran's service-
connected interstitial fibrosis of the lung, associated with 
asbestos exposure, is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required. 


(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for the Veteran's service-connected 
interstitial fibrosis of the lung, associated with asbestos 
exposure, were not met at any time prior to November 17, 
2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 
4.97, Diagnostic Code 6833 (2009).

2.  The criteria for an initial disability rating of 30 
percent for the Veteran's service-connected interstitial 
fibrosis of the lung, associated with asbestos exposure, were 
met as of November 17, 2006, but a rating higher than 30 
percent was not warranted at any time between that date and 
December 31, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.97, Diagnostic Code 6833 (2009).

3.  The criteria for an initial disability rating greater 
than 60 percent for the Veteran's service-connected 
interstitial fibrosis of the lung, associated with asbestos 
exposure, have not been met at any time since January 1, 
2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 
4.97, Diagnostic Code 6833 (2009).

4.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in September 2007.  In essence, the Board 
instructed the agency of original jurisdiction (AOJ) to 
provide the Veteran with proper notice of the Veterans Claims 
Assistance Act of 2000 (the VCAA), obtain the Veteran's VA 
treatment records from West Haven, Connecticut dated from 
October 2005, obtain the Veteran's private treatment records 
with properly executed releases from the University of 
Connecticut dated from 2001 and provide the Veteran a VA 
medical examination with proper pulmonary function testing, 
including DLCO measurements.  The AOJ was then to 
readjudicate the claim.  

The Veteran was provided complete VCAA notice in September 
2007 and January 2008.  The Veteran's updated VA treatment 
records from West Haven VAMC were associated with the claims 
file.  The September 2007 VCAA notice included a VA Form 21-
4142 (Authorization and Consent to Release Information).  
However, it appears that the Veteran did not return the 
completed form to VA, but rather submitted private treatment 
records from the University of Connecticut, to include PFT 
results from Drs. R.B.L., C.R. and J.M.  VA respiratory 
examinations were obtained in conformity with the Board's 
remand instructions in May 2008 and November 2008, and the 
AMC subsequently readjudicated the claim in an April 2009 
supplemental statement of the case (SSOC).

Given the foregoing, the Board finds that the AMC has 
substantially complied with Board's development instructions 
in the September 2007 remand.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  
In 2008 however, this regulation was revised to remove the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claims.  See 
73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).

The instant claims arise from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (2002).  Compliance with the 
first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).  Prior to initial adjudication of 
the Veteran's claim, a letter dated in November 2001 fully 
satisfied the duty to notify provisions regarding service 
connection claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The Veteran was also aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims. 

Additionally, letters dated in September 2007 and January 
2008 provided notice of the manner in which VA assigns 
initial ratings and effective dates.  Although these letters 
were not sent prior to initial adjudication of the Veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in September 2007 and 
January 2008, he was provided ample time to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the Veteran in April 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's partial service treatment records 
and post-service VA treatment records are in the file.  The 
Veteran's identified post-service private treatment records 
have been obtained and associated with the Veteran's claims 
file to the extent possible.  Neither the Veteran nor his 
representative has alluded to outstanding treatment records 
which may have bearing on the issues presently on appeal.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was 
provided VA examinations in connection with his claim in 
January 2006, May 2008 and November 2008.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board notes that it does not appear that the 
Veteran's claims file was provided to or reviewed by the 
January 2006 and May 2008 VA examiners.  A medical opinion or 
examination may not be discounted solely because the examiner 
did not review the claims file.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008). (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  
Despite the absence of the claims folder, the evidence shows 
that the examiners obtained an accurate medical history from 
the Veteran.  The Board notes that PFTs were not completed in 
connection with the January 2006 VA examination.  PFT results 
dated in February 2008 were utilized in connection with the 
May 2008 VA examination.  Likewise, PFT results dated in 
October 2008 were utilized in connection with the November 
2008 VA examination.  In assessing the level of disability of 
the Veteran's service-connected interstitial fibrosis of the 
lung, associated with asbestos exposure, the examiners 
reviewed the Veteran's complete medical history as detailed 
in his extensive VA treatment records, recorded his current 
complaints, and conducted appropriate physical examinations 
before rendering appropriate diagnoses consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise.  On the other 
hand, the Veteran's claims folder was available and reviewed 
by the November 2008 VA examiner.  Accordingly, the Board 
concludes that VA has satisfied its duty to obtain adequate 
examinations in conjunction with the issues decided herein.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



(CONTINUED ON NEXT PAGE)

INCREASED RATINGS

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts, 
supra.  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Code 6833.  See Tedeschi, supra.

As noted above, the September 2005 Board decision granted 
service connection for interstitial fibrosis of the lung, 
associated with asbestos exposure.  As this disorder is not 
listed on the Rating Schedule, the RO rated the disability as 
closely analogous to Diagnostic Code is 38 C.F.R. § 4.97, 
Diagnostic Code 6833, relating to asbestosis.

Diagnostic Code 6833, listed under the General Rating Formula 
for Interstitial Lung Disease, provides for a 100 percent 
evaluation where FVC is less than 50 percent predicted; or 
DLCO (SB) is less than 40 percent predicted; or maximum 
exercise capacity is less than 15ml/kg/min oxygen consumption 
with cardio respiratory limitation; or cor pulmonale or 
pulmonary hypertension; or requires oxygen therapy.  38 
C.F.R. § 4.97, Diagnostic Code 6833 (2009).

A 60 percent evaluation is warranted where FVC is between 50 
to 64 percent predicted; or DLCO (SB) is between 40 to 55 
percent predicted; or maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardio respiratory 
limitation.  Id.

A 30 percent evaluation is warranted where FVC is between 65 
to 74 percent, or DLCO (SB) is between 56 to 65 percent.  Id.  

Finally, a 10 percent evaluation is warranted where FVC is 
between 75 to 80 percent, or DLCO (SB) is between 66 to 80 
percent.  Id.

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned]; Cf. 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].

Post-bronchodilator studies are required when PFT's are 
conducted for disability evaluation purposes except when the 
results of pre-bronchodilator PFT's are normal.  When 
evaluating based on PFT's, post-bronchodilator results are to 
be used in applying the evaluation criteria unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, pre-bronchodilator 
results are to be used for evaluation purposes.  See 38 
C.F.R. § 4.96(d)(5) and (6) (2009).

The Board notes that during the pendency of this appeal, VA 
amended the ratings schedule concerning respiratory 
conditions effective October 6, 2006.  VA added provisions 
that clarify the use of PFTs in evaluating respiratory 
conditions under Diagnostic Codes 6600, 6603, 6604, 6825- 
6833, and 6840- 6845.  A review of the regulatory changes 
reveals that such changes which are pertinent to this claim 
are non-substantive in nature, and merely interpret already 
existing law.  

1.  Entitlement to an initial disability rating greater than 
10 percent for service-connected interstitial fibrosis of the 
lung, associated with asbestos exposure, prior to January 10, 
2007.  

As was discussed above, the Veteran is currently rated at 10 
percent under Diagnostic Code 6833 for this time period.  In 
order for a 30 percent disability rating to be assigned, FVC 
must be 65 to 74 percent of predicted or DLCO (SB) must be 56 
to 65 percent of predicted.  See 38 C.F.R. § 4.97 (2009).  

The Veteran's claims file contains several PFT results prior 
to January 10, 2007.  Specifically, PFTs were performed on 
October 2001 by D.M., M.D., December 2005 by D.M., M.D., and 
November 2006 by D.M., M.D.; results of which are associated 
with the Veteran's claims file.  The Board notes that the 
Veteran was not taking bronchodilators during this time, and 
thus, these test results reflect only pre-bronchodilator 
results.  After review of the three private PFTs enumerated 
above, the Board notes that the most limited FVC value is 74 
percent of predicted, as per the November 2006 PFT from D.M., 
M.D. and the most limited DLCO value is 73 percent of 
predicted, as per the October 2001 PFT from D.M., M.D. 

The FVC value (74) reflected in the PFT results reported by 
D.M., M.D. dated November 17, 2006 clearly falls within the 
criteria for a 30 percent evaluation under Diagnostic Code 
6833 (FVC must be 65 to 74 percent of predicted).  As such, 
the criteria for a 30 percent disability rating were met 
under Diagnostic Code 6833 as of the PFT administered by 
D.M., M.D on November 17, 2006.  However, prior to the 
November 17, 2006 PFT administered by D.M., M.D., the 
competent medical evidence of record did not reflect that the 
criteria for a 30 percent rating were met under Diagnostic 
Code 6833.  



Therefore, the Board will continue the staged ratings 
established by the RO, but change the effective date for the 
30 percent rating from January 10, 2007 to November 17, 2006.  
To that extent, the Veteran's claim is granted.  However, 
since none of the PFTs conducted prior to that date showed a 
higher rating was warranted, the preponderance of the 
evidence is against assigning an initial disability rating 
greater than 10 percent prior to November 17, 2006. 

2.  Entitlement to an initial disability rating greater than 
30 percent for service connected interstitial fibrosis of the 
lung, associated with asbestos exposure, from November 17, 
2006 to December 31, 2007.

As was discussed above, with the grant herein, the Veteran is 
now rated at 30 percent under Diagnostic Code 6833 for the 
time period from November 17, 2006 to December 31, 2007.  The 
Board will consider whether a higher rating was warranted at 
any time.  In order for a 60 percent disability rating to be 
assigned, FVC must be 50 to 64 percent of predicted or DLCO 
(SB) must be 40 to 55 percent of predicted.  See 38 C.F.R. § 
4.97 (2009).  

During the time period under consideration, the Veteran only 
underwent one PFT; administered by D.M., M.D., dated January 
10, 2007.  Once again, the Board notes that the Veteran was 
not taking bronchodilators during this time, and thus, these 
test results reflect only pre-bronchodilator results.  
Results from this PFT reflect a FVC value of 74 percent of 
predicted and a DLCO (SB) value of 84 percent of predicted.  

The PFT results reported by D.M., M.D. clearly fall within 
the criteria for a 30 percent evaluation under Diagnostic 
Code 6833.  There is no competent medical evidence to the 
contrary.

The Board has considered the Veteran's statements.  The Board 
has no reason to doubt that the Veteran experiences 
nonproductive coughing and shortness of breath with moderate 
exertion.  However, to the extent that the Veteran and his 
spouse contend that these symptoms are as a result of the 
Veteran's service-connected interstitial fibrosis, associated 
with asbestos exposure, it is now well-settled that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the medical evidence does not support an increased 
disability evaluation for the Veteran's interstitial fibrosis 
of the lung, associated with asbestos exposure, under the 
pertinent criteria during the time period currently under 
consideration.  Accordingly, the Board finds that the Veteran 
does not meet the criteria for an increased disability rating 
for his service-connected interstitial fibrosis of the lung, 
associated with asbestos exposure.

3.  Entitlement to an initial disability rating greater than 
60 percent for service connected interstitial fibrosis of the 
lung, associated with asbestos exposure, from January 1, 
2008.

As was discussed above, the Veteran is currently rated at 60 
percent under Diagnostic Code 6833 for this time period.  In 
order for a 100 percent disability rating to be assigned, FVC 
must be less than 50 percent of predicted or DLCO (SB) must 
be less than 40 percent of predicted; or maximum exercise 
capacity is less than 15ml/kg/min oxygen consumption with 
cardio respiratory limitation; or cor pulmonale or pulmonary 
hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2009).  

Since January 1, 2008, the Veteran underwent VA pulmonary 
function testing in February 2008 and October 2008; the 
results of which were used in the November 2008 VA 
examination report.  As above, the Veteran was not taking 
bronchodilators at the time of the February 2008 PFT, and as 
such, only pre-bronchodilator results are available.  
However, it appears that the Veteran began taking 
bronchodilators prior to the October 2008 PFT test, and post-
bronchodilator values were recorded as well as pre-
bronchodilator values.  Nonetheless, review of the October 
2008 PFT results reflects that the Veteran's post-
bronchodilator FVC values were poorer than the recorded pre-
bronchodilator FVC values.  As such, the Board will utilize 
pre-bronchodilator values when discussing the October 2008 
PFT results.  See 38 C.F.R. § 4.96(d)(5) and (6) (2009).  

The February 2008 PFT results reflect that the Veteran's FVC 
was 63 percent of predicted.  A DLCO (SB) value was not 
reported.  The October 2008 PFT results reflect a FVC of 64 
pre-bronchodilator and FVC of 56 post-bronchodilator.  Again, 
a DLCO (SB) value was not reported.  As noted above, since 
the Veteran's FVC post-bronchodilator value was poorer than 
the pre-bronchodilator FVC value, the Board will utilize the 
former for rating purposes.  See 38 C.F.R. § 4.96(d)(5) and 
(6) (2009).  

Additionally, the November 2008 VA examination report 
reflects no evidence of a maximum exercise capacity less than 
15ml/kg/min oxygen consumption with cardio respiratory 
limitation, cor pulmonale, pulmonary hypertension or that the 
Veteran requires oxygen therapy.  Indeed, such symptomatology 
is specifically denied, as reflected in that examination 
report. 

The findings of the November 2008 VA examination report and 
the PFT results reported in February 2008 and October 2008 
clearly fall within the criteria for a 60 percent evaluation 
under Diagnostic Code 6833.  In passing, the Board notes that 
the poorer, post-bronchodilator FVC value reported in the 
October 2008 PFT results is also consistent with the criteria 
for a 60 percent disability rating under Diagnostic Code 
6833.  There is no competent medical evidence to the 
contrary.  

Again, the Board has considered the Veteran's statements.  
The Board has no reason to doubt that the Veteran experiences 
nonproductive coughing and shortness of breath with moderate 
exertion.  However, to the extent that the Veteran and his 
spouse contend that these symptoms are as a result of the 
Veteran's service-connected interstitial fibrosis, associated 
with asbestos exposure, it is now well-settled that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159(a)(1) (2009) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In short, the medical evidence does not support an increased 
disability evaluation for the Veteran's interstitial fibrosis 
of the lung, associated with asbestos exposure, under the 
pertinent criteria during the time period currently under 
consideration.  Accordingly, the Board finds that the Veteran 
does not meet the criteria for an increased disability rating 
for his service-connected interstitial fibrosis of the lung, 
associated with asbestos exposure.

Fenderson considerations

The Board has considered the possibility of "staged" 
ratings pursuant to the Court's holding in Fenderson, 
discussed above.  Indeed, as discussed in the Introduction, 
the RO's April 2009 rating decision created staged ratings 
based on the medical evidence of record.  

As discussed above, the Board has determined that the 
Veteran's service-connected interstitial fibrosis of the 
lung, associated with asbestos exposure, first met the 
criteria for a 30 percent disability rating under Diagnostic 
Code 6833 at the time of the November 17, 2006 PFT 
administered by D.M., M.D.  As such, the 30 percent 
disability rating should be assigned from November 17, 2006.

Further, concerning the Veteran's currently-assigned 60 
percent disability rating assigned from January 1, 2008, it 
does not appear that the criteria for a 60 percent disability 
rating were met until the PFT conducted by VA on February 1, 
2008.  However, as setting the effective date of the 60 
percent disability rating to February 1, 2008 would not be 
advantageous to the Veteran, the Board will not disturb the 
effective date of the assigned 60 percent disability rating.  

Extraschedular Rating Considerations

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, the Veteran's symptomatology associated with 
his service-connected disability discussed immediately above 
involves difficulty breathing and shortness of breath.  Such 
impairment is specifically contemplated by the rating 
criteria.  The rating criteria reasonably describe the 
Veteran's disability.  Hence, referral for consideration of 
an extraschedular rating is, therefore, not warranted.  


ORDER

Entitlement to an initial disability rating greater than 10 
percent for service-connected interstitial fibrosis of the 
lung, associated with asbestos exposure, prior to November 
17, 2006 is denied.

Entitlement to an initial disability rating of 30 percent for 
service-connected interstitial fibrosis of the lung, 
associated with asbestos exposure, is assigned as of November 
17, 2006, subject to the laws and regulations governing 
payment of monetary benefits.

Entitlement to an initial disability rating greater than 30 
percent for service connected interstitial fibrosis of the 
lung, associated with asbestos exposure, from November 17, 
2006 to December 31, 2007 is denied.

Entitlement to an initial disability rating greater than 60 
percent for service connected interstitial fibrosis of the 
lung, associated with asbestos exposure, from January 1, 2008 
is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


